      Case: 1:20-cv-04518 Document #: 46 Filed: 12/04/20 Page 1 of 2 PageID #:2053




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF
                                           ILLINOIS


 ART ASK AGENCY,                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
                         v.                           )      Case No. 1:20-cv-04518
                                                      )
 UUMM, et al.                                         )
                                                      )
                Defendants.                           )      Hon. John J Tharp, Jr.


              UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER
                            OR OTHERWISE PLEAD

 COMES NOW Defendant UUMM, by and through counsel, and pursuant to Federal Rule of

Civil Procedure 6(b) respectfully moves this Court for an extension of time to answer or

otherwise plead, showing the Court as follows:

 1.       Plaintiff filed its Complaint on August 3, 2020. [ECF No. 1]

 2.       The Court’s docket indicates that responsive pleadings were due September 15, 2020.

          [ECF No. 25]

 3.       Plaintiff filed a motion for default on November 12, 2020. [ECF No. 37]

 4.       As of December 4, 2020, Plaintiff’s motion for default has not yet been granted.

 5.       The undersigned counsel was retained early on the morning of December 4, 2020.

          She immediately contacted Michael Hierl, counsel for Plaintiff, via email and

          requested an extension of time to answer or otherwise plead to permit the parties a

          period of time to explore the possibility of settlement. Attorney Hierl responded and

          indicated that he had no objection.

 6.       There is no intention by Defendant in filing this motion for extension to negatively
     Case: 1:20-cv-04518 Document #: 46 Filed: 12/04/20 Page 2 of 2 PageID #:2054




         affect the entry of default against any other non-moving Defendants in this case. The

         relief sought in this motion is limited to Defendant UUMM alone.

7.       Defendant respectfully requests that the Court enter an Order granting this motion

         and extending the deadline for it to answer or otherwise plead through December 18,

         2020, to permit the parties to determine whether settlement is possible, or whether

         UUMM will file a responsive pleading by that date.

8.       This extension of time is not being sought for the purpose of delay or frustration of

         the progress of this matter.

9.       This extension will not unduly burden Plaintiff.

         WHEREFORE, Defendant UUMM respectfully requests that this Court grant its

Unopposed Motion for Extension of Time to Answer or Otherwise Plead and Ordering

Defendant UUMM to answer or otherwise plead by December 14, 2020.

                                             Respectfully submitted,

                                             /s/ Erin K. Russell
                                             The Russell Firm, LLC
                                             833 W. Chicago Avenue, Suite 508
                                             Chicago, IL 60642
                                             T: 312-994-2424
                                             F: 312-706-9766
                                             erin@russellfirmip.com


                                        CERTIFICATE OF
                                           SERVICE

        This is to certify that on December 4, 2020, this document was filed with the Court
via the CM/ECF electronic filing system, thereby serving it upon all counsel of record.

                                                      /s/ Erin K. Russell
